Citation Nr: 1746093	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to August 1980.  

These matters come to the Board of Veterans' Appeals (Board) on appeal a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A copy of the transcript of this hearing has been associated with the claims file.   

The issue of entitlement to an initial compensable rating for service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.

2.  The Veteran's tinnitus is etiologically related to acoustic trauma sustained in active service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss and tinnitus disabilities as a result of in-service noise exposure.  He testified that such noise exposure resulted from duties that included performing combat maneuvers, using weapons such as guns and grenades, and jumping out of planes.  Moreover, he was not allowed to wear hearing protection while performing such duties.  The Veteran reported that he first experienced hearing loss and ringing in his ears during service and that those symptoms have continued ever since.  

The Veteran's service personnel records reflect a military occupational specialty (MOS) of infantryman.  He also testified to serving with the Rangers.  The Veteran's reported noise exposure during service is consistent with the facts and circumstances of his service.  Thus, the Board concedes that the Veteran sustained acoustic trauma during active service. 

The Veteran's service treatment records are silent for complaints of or treatment for tinnitus and hearing loss during active service.  According to his May 1976 enlistment examination report, the Veteran entered service with normal hearing and ears.  The record reflects that in August 1980, the Veteran declined a separation medical examination.  However, he was provided an examination in July 1980 that was noted to be for separation purposes.  At that time, his ears were deemed normal and audiology test results did not indicate hearing loss.        

In September 2012, the Veteran was provided a VA hearing loss and tinnitus examination.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  However, the examiner did not opine as to the etiology of bilateral hearing loss and tinnitus, as the Veteran's claims file was not provided for review.  

A supplemental VA medical opinion was obtained in April 2013.  Based on review of the Veteran's claims file, including service treatment records, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure, as his hearing remained within normal limits during service and there was no documentation of significant hearing loss until many years after service.  In addition, the examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure as there was no evidence of acoustic trauma in either ear during service and no hearing loss documented in either ear during service.  The examiner stated that the Veteran's tinnitus was instead likely related to his bilateral hearing loss.  

The Board finds the April 2013 VA opinion is inadequate with regard to the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities.  First, the absence of documentation of treatment for or complaints of hearing loss and tinnitus during and after service cannot serve as the basis of a negative etiology opinion.  In addition, the examiner did not adequately consider the Veteran's lay statements regarding noise exposure during service and the onset of his symptomatology.  As the VA opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify decreased hearing acuity and ringing in his ears.  His statements regarding onset are consistent with the circumstances of his service and the record as a whole.  Thus, the Board finds the Veteran credible with regard to the onset and duration of his hearing loss and tinnitus symptomatology.  

In sum, the Veteran has current diagnoses of bilateral hearing loss and tinnitus disabilities, and the Board concedes that the Veteran was exposed to acoustic trauma during active service.  The Veteran has also competently and credibly reported that he first experienced hearing loss and tinnitus during service and that they have continued since that time.  Although there is a medical opinion of record indicating that the Veteran's bilateral hearing loss and tinnitus disabilities are not related to his noise exposure in active service, the opinion is inadequate and therefore cannot serve as the basis of a denial of entitlement to service connection. 

Accordingly, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss and tinnitus disabilities are at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss and tinnitus disabilities is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is required before the claim for a higher rating for the Veteran's right knee is decided. 

The Veteran was provided a VA knee and lower leg conditions examination in November 2013.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  The Board has reviewed the November 2013 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Therefore, further examination is necessary.

In addition, current treatment records should be identified and obtained prior to a final decision in this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected right knee disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  
The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

3.  Confirm that the VA examination report comports with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


